DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-20 are under examination. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-20 are directed to method and system of ranking a plurality of drugs according to drug effectiveness. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of extracting information, determining the attributes for each drug, and ranking the drugs according to effectiveness.  However, these steps are mental albeit with the aid of a computer. Dependent claims 2-7, 9-14, and 16-20 recite additional mental steps or mathematical algorithms such as machine learning.  Mental steps are a judicial exception.  The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite a computer system, a processor, computer program product and computer readable storage medium, the instant claims do not recite structural limitations of these elements.  Thus, the instant claims do not recite a particular machine and do not integrate the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of computer system, a processor, computer program product and computer readable storage medium. However, these elements are well-understood, routine and conventional components of a general purpose computer. Reciting such well-understood, routine, and conventional components do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are reciting a general purpose computer for implementing the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

4.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter.  The instant claims are drawn to a computer program product with a computer readable medium.  However, a computer readable medium encompasses carrier waves, which are non-statutory per se.  Thus, the instant claims are non-statutory. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0060483 A1) in view of Stephan et al. (US 20110230360 A1).
Regarding claims 1, 8, and 15, Song et al. teach a method and computer system that includes analyzing extracted information pertaining to drug administration for a plurality of drugs (paragraph 0030-0032); determining for each drug an attribute that includes a gene targeted by the drug and a biological pathway comprising the gene (paragraph 0031). Furthermore, Song et al. teach implementing the method on a computer program product (paragraph 0037). 
However, Song et al does not teach ranking the plurality of drugs based on efficacy. 
Stephan et al. teaches ranking a plurality of drug treatment options based on efficacy (paragraph 0216). 
Regarding claims 2, 9, and 16, Song et al. teach where the drug characteristic is efficacy (paragraph 0018).
Regarding claims 3, 10, and 17,  Stephan et al. teach where the extracted information includes pre-clinical, clinical and post clinical information and drug characteristics (paragraphs 0194-0195 and paragraphs 0203-0207). 
Regarding claims 4, 11, and 18, Song et al. teach training a machine learning module (paragraphs 0033-0039); predicting the characteristics for each drug using the trained machine learning module (paragraphs 0033-0039).  Stephan et al. teach ranking the drugs for the for treatment of a patient specific cancer that targets a gene, gene variant, or biological pathway based on the predicated drug characteristics (paragraphs 0194-0195, 0203-0207, and 216). 
	Regarding claims 5, 12, and 19, Stephan et al. teach identifying common structural features and drug characteristics (paragraphs 0194-0195); identifying drugs which as associated with toxicity (paragraphs 194 and 216); and predicting using machine learning to identify drugs associated with toxicity (paragraphs 0194 and 0216).
	Regarding claims 6 and 13 Stephan et al.t each grouping the drugs based on a target and ranking the drugs (paragraph 0216). 
	Regarding claims 7, 14, and 20 Stephan et al. teach identifying the drugs that target a gene  and ranking the drugs based on drug effectiveness score (paragraphs 0115-0116). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teachings of Stephan et al. with Song et al. to gain the benefit of being able to determine the best treatment options for an individual.  Song et al. teach a method drawn to identifying drugs with the most efficacy (paragraph 0007).  One of ordinary skill would have been motivated to rank these drugs to identify to determine which drugs would be most effective.  Thus, one of ordinary skill in the art would have been motivated to use the rankings of Stephan et al. (paragraph 0216) with the method disclosed by Song et al. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631